DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of invention 1 with species VIII and B, corresponding to claims 1-7, in the reply filed on March 16, 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 129 of fig. 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hufford (US 2020/0397266) in view of Wilson et al. (US 2018/0213207) (hereinafter “Wilson”).
Regarding claim 1, Hufford discloses a surgical instrument (“scope 12” [0025], fig. 4), comprising: 
an emitter assembly (“endoscope head 12b which has the light sources 22, 24” [0026], fig. 3B) configured to emit electromagnetic radiation (“Each light source may be positioned to itself emit the light towards the tissue” [0025] and “white LED 22 for visible illumination, and a narrow wavelength LED, laser or tunable laser source 24, which in this embodiment is a 760 nm LED as an infrared source 24” [0025]), the emitter assembly comprising:
a first emitter (“narrow wavelength LED, laser or tunable laser source 24” [0025], fig. 3B) configured to emit at least one of visible light, infrared radiation, or a combination thereof (“in this embodiment is a 760 nm LED as an infrared source 24” [0025]); and 

a waveform sensor assembly (“3D image sensor 26” [0025], fig. 3B) configured to: 
detect the electromagnetic radiation emitted by the emitter assembly (“image sensor is configured to capture light emitted or reflected from the work site during illumination of the first source and during illumination of the second source…” Abstract and described in claim 26); and 
obtain three-dimensional images corresponding to the detected  electromagnetic radiation (continued from above: “… As a result, the user can view both broad spectrum images of the illuminated work site and narrow spectrum (e.g. fluorescent) images of the work site captured using a single image sensor on the system's camera display” Abstract and “3D image sensor 26” [0025] and described in claim 26).
	Hufford does not disclose a second emitter configured to emit structured electromagnetic radiation.
However, Wilson, also in the field of endoscopes with light emitting and detecting components to create images, does teach a surgical instrument (“insertion endoscope” [0074], fig. 9) comprising: a first emitter (white light LED [0074], fig. 9A); and a second emitter (structured light (SL) LED [0074], fig. 9A) configured to emit structured electromagnetic radiation (“insertion endoscope and insertion tube including structured light elements” [0074] and “illustrate three SL beam axes passing from the source, through the MLA, through lens L1 which deflects off-axis beams into larger angles thereby increasing the FOV, through the capsule housing and onto the mucosa (lumen wall) producing illuminated spots or patterns substantially 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate second emitter that emits structured electromagnetic radiation because “endoscopic examination employing structured light [is used] to facilitate the accurate dimensional measurement of lesions or other features observed during such examination” [0002].	Regarding claim 2, Hufford further discloses the surgical instrument comprises a scope (“scope 12” [0025] and [0016], fig. 4 and fig. 3B is “endoscope head 12b” [0026]).  
Regarding claim 3, Hufford further discloses the electromagnetic radiation emitted from the second emitter comprises visible or nonvisible electromagnetic radiation wavelengths (“a white LED 22 for visible illumination” [0025], fig. 3B).  
Hufford does not disclose emission of structured electromagnetic radiation.
However, Wilson does teach emission of structured electromagnetic radiation (“insertion endoscope and insertion tube including structured light elements” [0074] and “illustrate three SL beam axes passing from the source, through the MLA, through lens L1 which deflects off-axis beams into larger angles thereby increasing the FOV, through the capsule housing and onto the mucosa (lumen wall) producing illuminated spots or patterns substantially centered at points A, B, and C in a cavity (lumen) of a human or other body” [0075] as seen in fig. 9A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate emission of structured electromagnetic radiation because “endoscopic examination employing structured light [is used] to facilitate the accurate dimensional measurement of lesions or other features observed during such examination” [0002].

	Regarding claim 5, Hufford further discloses the first waveform sensor and the second waveform sensor each comprise a hyperspectral waveform sensor (“the invention relates to the use of medical imagers for hyperspectral imaging for use in tissue identification, diagnosis, and other procedures” [0002] and the imagers are in the form of “multiple image sensors” in a scope [0017]).  
Regarding claim 7, Hufford further discloses the waveform sensor assembly comprises a control circuit (“camera control unit 18 is coupled via a cable 20 to the camera head of the scope 12” [0016]) configured to display a tissue structure on a display according to the detected electromagnetic radiation (“a display 16 that displays images captured by the image sensor” [0016] and “light from a broad spectrum source might be caused to impinge on the work site for a period of time to allow standard-type imaging of the operative site, with the standard 2D or 3D image shown on the display 16, and then the site is exposed to light from a narrow spectrum source selected to allow certain tissues, structures, etc. to be seen on the display 16” [0021]).
Hufford does not disclose tracking movement of a tissue structure on a display according to the detected electromagnetic radiation.
However, Wilson does teach tracking movement of a tissue structure on a display (“the amount of movement of objects in a video or series of images may be estimated by known methods such as the calculation of motion vectors. The motion metric on which frames may be selected may be based more on the motion of the particular object region to be measured in the video than the overall motion of the entire scene” [0105]) according to the detected 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate tracking movement of a tissue with electromagnetic radiation in order to determine when the amount of movement is “acceptable” for examining the object of interest [0105].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hufford in view of Wilson, as applied to claim 4, in further view of Aizenfeld (US 2018/0344140).
Regarding claim 6, Hufford further discloses the first emitter and the second emitter are positioned oppositely relative to each other (as seen in fig. 3B of the endoscope head 12b, the first emitter 24 and second emitter 22 are positioned opposite to each other).
Modified Hufford does not specifically disclose the first waveform sensor and the second waveform sensor are positioned oppositely relative to each other.  
However, Aizenfeld, also in the field of endoscopes with light emitting and detecting components to create images, does teach the first waveform sensor and the second waveform sensor are positioned oppositely relative to each other (“side-pointing image sensors 285 and 264 may include a Complementary Metal Oxide Semiconductor (CMOS) image sensor” [0052] as seen in fig. 2 are positioned oppositely to each other in tip section of the endoscope [0052] and [0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the first waveform sensor and the second waveform 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793